DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.  Claims 1-11, 14 and 21-26 are examined.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Ms. Jeong Hyun Ju on 06/07/2021.
The claims  have been amended as follows:
Claim 1.	A combustor comprising: 
a cylindrical nozzle casing having an inlet side and an outlet side with a flat surface; and 
a plurality of main nozzles configured to inject compressed air and fuel, the plurality of main nozzles arranged inside the cylindrical nozzle casing radially about an axis of the cylindrical nozzle casing, the plurality of main nozzles including a first set of main nozzles, each first set of main nozzles are inclined, 
wherein each main nozzle of the first set of main nozzles of the plurality of main nozzles has an outlet at the outlet side of each of the plurality of main nozzles with a flat surface, and 
s a second set of main nozzles, each having a center axis parallel and concentric with the axis of the cylindrical nozzle casing, 
Claim 2.	(Canceled)
Claim 3.	The combustor according to claim 1, wherein at least one main nozzle of the first set of of the first set of main nozzles.  
Claim 4.	The combustor according to claim 3, wherein the other main nozzles of the first set of main nozzles have a staggered positional relationship with respect to the at least one main nozzle.  
Claim 5. 	(Canceled)
Claim 8.	The combustor according to claim 7, wherein of the first set of main nozzles has a path in which fuel and compressed air flow that is longer than that of the central nozzle.  
Claim 9.	The combustor according to claim 1, wherein a distance between a pair of adjacent main nozzles of the first set of main nozzles decreases from an inlet of the nozzle casing to an outlet of the nozzle casing into which the fuel is injected.  
Claim 10.	A combustor comprising:
a plurality of burners spaced apart from each other along an imaginary circle, each of the plurality of burners comprising a plurality of nozzles to mix and inject fuel and compressed air;
a plurality of liners, each of which is coupled to one end of an associated one of the plurality of burners so that the compressed air and fuel injected from each associated burner are combusted inside each associated liner; and
a transition piece coupled to an outlet of each of the plurality of liners, to which high-pressure gas in each of the plurality of liner flows, the high-pressure gas being delivered to a turbine,
wherein each of the plurality of nozzles has an outlet at on flat outlet side of a nozzle casing, the plurality of nozzles comprise:

a plurality of main nozzles including a first set of main nozzles, each arranged to be inclined with respect to the extension direction of the central nozzle while surrounding the central nozzle so that an inlet side and an outlet side of the  first set of main nozzles are inclined,
the flat outlet side of the nozzle casing having a central outlet for the central nozzle and main outlets around the central outlet for the plurality of main nozzles, and
4Serial No.: 16/132,621Attorney Docket No.: 40011-1107	wherein the plurality of main nozzles include the inclined first set of main nozzles, each having a center axis inclined with respect to the extension direction and a second set of , each having the center axis parallel to the extension direction, each inclined main nozzle and each parallel main nozzle being alternately arranged. 
Claim 11. 	(Canceled)
Claim 12. 	(Canceled)
Claim 13. 	(Canceled)
Claim 14.	The combustor according to claim 10, wherein [[a]] the first set of the second set of 
Claim 21.	A combustor comprising: 
a cylindrical casing having a flat inlet side and a flat outlet side, the flat outlet side having 5Serial No.: 16/132,621Attorney Docket No.: 40011-1107 a central outlet for a central nozzle and additional outlets around the central outlet for a plurality of additional nozzles, the central and additional outlets facing into a combustion chamber of a turbine; 
the central nozzle located within the cylindrical casing and aligned towards the combustion chamber along a central axis of the central nozzle; and 
the plurality of additional nozzles located within the cylindrical casing and arranged in a radial manner around the central nozzle, the plurality of additional nozzles including a first set of additional nozzles, each set of additional nozzles are inclined, 
the inclined first set of additional nozzles, each having a central axis inclined with respect to the central axis of the central nozzle and a second set of , each having the central axis concentric with the central axis of the central nozzle, each inclined additional nozzle and each parallel additional nozzle being alternately arranged.  
Claim 22. 	(Canceled)
Claim 23.	The combustor of claim 21, further comprising at least one second nozzle among the first set of additional nozzles directed towards the central axis at a second angle that is different from the first angle.  
Claim 24.	The combustor of claim 21, wherein, with respect to the central nozzle having a central inlet and the central outlet and each first set of additional nozzles having a first inlet and a first outlet, an outlet spacing between the central outlet and the first outlet is smaller than an inlet spacing between the central inlet and the first inlet.   
Claim 25.	The combustor of claim 23, wherein, with respect to the central nozzle having the central inlet and the central outlet, each first set of additional nozzles having a first inlet and a first outlet and each second set of additional nozzles having a second inlet and a second outlet, a first outlet spacing between the central outlet and the first outlet is smaller than a first inlet spacing between the central inlet and the first inlet, and a second outlet spacing between the central outlet and the second outlet is smaller than a second inlet spacing between the central inlet and the second inlet.  
Claim 26.	The combustor of claim 21, wherein the cylindrical casing having the central and additional outlets at the flat outlet side, with the set of additional nozzles among the plurality of additional nozzles being directed towards the central axis at the first angle, result in a mixing of compressed air with fuel within the combustion chamber to be improved when compared to an arrangement of all of the plurality of additional nozzles being aligned in parallel to the central nozzle.
2

Allowable Subject Matter
6.	Claims 1, 3-4, 6-10, 14, 21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not teach in combination with the other limitations of the independent claims: the plurality of additional nozzles include the inclined first set of additional nozzles, each having a central axis inclined with respect to the central axis of the central nozzle and a second set of additional nozzles, each having the central axis concentric with the central axis of the central nozzle, each inclined additional nozzle and each parallel additional nozzle being alternately arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.